Citation Nr: 0621468	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  02-07 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for residuals of 
exposure to herbicides, DDT and asbestos. 

5.  Entitlement to service connection for diabetes mellitus, 
type II associated with herbicide exposure. 

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of cold exposure to hands. 

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
herniated disc, lumbar spine. 

8.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active duty from October 1956 to October 
1959, including service in Korea from May 1957 to July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran and his wife testified before a Decision Review 
Officer (DRO) in December 2002. 

The record reflects that the veteran was denied entitlement 
to service connection for residuals of a cold injury to hands 
and lumbar spine disability in a May 1993 rating decision.  
In addition, the veteran was denied service connection for 
PTSD in an October 1995 rating decision.  As discussed below, 
both decisions became final.   38 U.S.C.A. § 7105(c).  In the 
current appeal, it appears the RO reopened the veteran's 
service-connection claims and decided each issue based on the 
merits.  Nevertheless, the Board does not have jurisdiction 
to consider a claim that has been previously adjudicated 
unless new and material evidence is presented.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. 
West, 12 Vet. App. 203 (1999).  Therefore, although the RO in 
the current appeal has apparently reviewed these claim on a 
de novo basis, the issues are as stated on the title page.


FINDINGS OF FACT

1.  Medical evidence does not show current diagnosis for 
bilateral hearing loss or tinnitus.    

2.  A diagnosed disability involving the neck was first noted 
in 1990s, and not shown to be related to service, and was not 
diagnosed within one year of separation from service.

3.  No disability is found to be related to exposure to 
herbicides, DDT, or asbestos.  

4.  Herbicide agents were not introduced into Korea until 
after the veteran separated from service; the provisions for 
presumptive service connection based on herbicide exposure 
are not applicable in this case.

5.  Diabetes mellitus type II is not shown during active 
service or until many years after separation and the 
competent medical evidence does not relate post-service 
development of diabetes mellitus type II to any incident or 
event of active service.

6.  In a May 1993 decision, the RO determined that service 
connection was not warranted for residuals of cold exposure 
to hands and herniated disc, lower back; the veteran did not 
appeal, and the decision became final.

7.  Evidence submitted since the May 1993 rating decisions 
does not bear directly and substantially upon the specific 
matter under consideration, is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claims for entitlement to 
service connection for cold exposure to hands and herniated 
disc, lower back.  

8.  In an October 1995 decision, the RO determined that 
service connection was not warranted for PTSD; the veteran 
did not appeal, and the decision became final. 

9.  Evidence received since the October 1995 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for PTSD.

10.  The veteran did not engage in combat with the enemy 
during his period of military service, and there is no 
credible supporting evidence that any of the claimed 
inservice stressors associated with PTSD occurred.

11.  The veteran does not suffer from PTSD attributable to a 
verified service stressor.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5102, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. § 3.303 
(2005).

3.  Residuals of a neck injury was not incurred in or 
aggravated by the veteran's active service and may not be 
presumed to have been incurred during in service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A , 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Residuals of exposure to herbicides, DDT, and asbestos 
was not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  Diabetes mellitus type II, which is claimed secondary to 
herbicide exposure, was not incurred or aggravated during 
active service, nor may be presumed to have been incurred 
within.  38 U.S.C.A. §§ 1110, 1116, 1153, 5102, 5103, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a)(e) (2005).

6.  The May 1993 rating decision, which service connection 
claims for residuals of a cold exposure to hands and 
herniated disc, lower back, is final.  38 U.S.C.A. § 7105 
(West Supp. 2005).

7.  New and material evidence has not been received since the 
May 1993 rating decision, and the claim of entitlement to 
service connection for residuals of cold exposure to hands 
and herniated disc, lower back, is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, and 7104 (West 2002); 38 C.F.R. § 
3.156 (prior to August 29, 2001).

8.  The October 1995 rating decision, which service 
connection claims for PTSD is final.  38 U.S.C.A. § 7105 
(West Supp. 2005).

9.  The evidence received since the October 1995 rating 
decision is new and material, and the claim for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(prior to August 29, 2001).

10.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107, 5303 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the initial unfavorable agency decisions 
were made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

There was no prejudicial error in this case.  Subsequent to 
the enactment of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
the veteran received proper notification.  The veteran was 
issued a notice letter dated in July 2002.  The notice letter 
met all four elements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter provided the veteran with a 
summary of the evidence, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was requested to 
submit any evidence in his possession.  No other evidence was 
identified or submitted by the veteran.  The veteran was also 
provided notice and summary of applicable laws and 
regulations pertaining to service connection and new and 
material claims and a discussion of the facts of the case.  
The basis for denial was also found the numerous supplemental 
statements of the case.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned, 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The July 2002 letter did 
not provide adequate notice of a disability rating and 
effective date for the service connection claim on appeal.  
Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  None of the service connection claims decided in 
this case are granted and other than the PTSD claim, none of 
the new and material evidence claims are reopened.  While the 
PTSD claim is reopened, the underlying service connection 
claim is denied.  As the claims are not granted, any 
questions as to the appropriate disability rating or 
effective date to be assigned to those service connection 
claims are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

At the outset, the Board notes that the veteran's service 
medical records are not on file and were apparently destroyed 
in a fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, in 1973.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Cromer v. 
Nicholson, No. 05-7172 (Fed. Cir. July 11, 2006); see also 
Russo v. Brown, 9 Vet. App. 46 (1996). 

The claims file includes numerous VA medical records, 
including statements from the veteran's treating physician, 
service records provided by the National Personnel Records 
Center (NPRC), Form DD-214, extracts of service, testimony 
and written statements from the veteran, and lay witness 
statements from the veteran.  The RO has made a number of 
attempts to obtain pertinent information from the NPRC and 
CURR pertaining to his service.  Responses from these 
organizations have provided documents that are part of the 
record.  No additional records were noted, nor does the 
veteran claim any additional records are pertinent to his 
case.  In fact, the veteran stated in a letter received July 
2006 that he has no further evidence to submit.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Certain chronic disabilities, such as arthritis are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Hearing Loss and Tinnitus

The veteran claims service connection for hearing loss and 
tinnitus.  The veteran testified that he was exposed to loud 
noise while performing training for soldiers of heavy weapons 
in California, including 81 millimeters.  He recalled being 
exposed to the loud noises at the range for about three 
months.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

Upon review, post-service medical evaluations do not show 
current hearing loss or tinnitus.  VA medical records from 
1990 through 2004 fail to show any treatment for hearing loss 
or tinnitus.  In fact, the veteran has submitted no medical 
evidence that he has a diagnosis of hearing loss or tinnitus.  

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

It is not possible to know whether the veteran was exposed to 
loud noise during service and complained of such noises, as 
the service medical records are unavailable.  However, even 
if the veteran was exposed to loud noises during service, he 
must have a current diagnosis in order to be service-
connected.  Service-connection is not granted for prior 
disorders that resolved, but only for a current, chronic 
disability.  Id.  As there is no current disorder involving 
hearing loss or tinnitus, whether the veteran was exposed to 
loud noise during service is not determinative.      

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's asserted 
tinnitus and/or hearing loss began in service or are 
otherwise related to service.  The competent medical evidence 
demonstrates no current diagnoses of tinnitus or hearing 
loss.  Thus, the veteran's service connection claims are 
denied.

Residuals of a Neck Injury

The veteran testified that he injured his neck in service 
when he hit his head on a rifle butt.  In addition, the 
veteran submitted a statement from a Custodian of Records for 
Dr. William E. Boyd dated in March 2005.  The custodian 
indicated that the records from Dr. Boyd were destroyed and 
that the veteran was treated by Dr. Boyd with chiropractic 
manipulations for neck pain beginning in 1960 and continuing 
until 1985.  

X-ray records from April 1999 show hypertrophy degenerative 
changes at C6, probably fusion at C4-5, and significant 
hypertrophic degenerative changes of C4 and C6.  MRI study in 
October 1999 also showed abnormal cord signal at the C4-C5 
level.  Medical records in 1999 also show that the veteran 
underwent two separate cervical spine surgeries: a diskectomy 
and fusion of C4-C5 in April 1999 and a laminectomy and 
fusion of C3-C4 in August 1999.  

Despite the demonstration of current disability, the evidence 
shows that the veteran's cervical spine disability occurred 
many years following separation from service.  There are no 
medical records dated prior to the 1990s, more than 30 years 
following service.  The earliest record for treatment of a 
diagnosed cervical spine disability is in 1999.  

The Board notes that certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2005).  In this case, the first evidence of arthritis 
by x-ray or other objective finding was made in 1999, many 
years following service.  Therefore, the presumption does not 
apply.  

Upon review, the statement from the veteran indicating that 
he injured his neck and the custodian statement in March 2005 
are vague and unsubstantiated.  The veteran did not describe 
whether he received any treatment for his neck injury in 
service, or what kind of treatment he received.  The 
statement from the custodian is also vague as she refers to 
the veteran as receiving treatment for neck pain.  Pain is 
not a diagnosis for VA purposes.  38 C.F.R. § 3.303.  The 
custodian's statement also does not identify how often the 
veteran went for treatment, or the etiology of such 
treatment.  

Even assuming the veteran had neck pain from 1960 through 
1985, there is no medical evidence of a diagnosed medical 
condition until the 1990s.  Moreover, a May 1990 neurological 
report showed that the neck was normal on evaluation.  The 
examiner indicated that the veteran was involved in a car 
accident five years prior and had a C-T scan around that 
time, which was normal.  There is also no competent medical 
evidence relating his current cervical spine disability to 
service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's 
degenerative arthritis of the cervical spine began in service 
or that a cervical spine disorder to include arthritis within 
one year following service is otherwise related to service.  
Thus, the veteran's service connection claim is denied.

Residuals of exposure to herbicides, DDT and asbestos and DM, 
type II associated with herbicide exposure

The veteran indicated that he was not sure what disability he 
may be suffering from as a result of exposure for herbicides, 
DDT, and asbestos.  He reported that he is borderline 
diabetic and must be monitored.  The veteran also discussed 
the exposure to the petroleum/oil/lubricant area or "Dump" 
that he regularly patrolled in Korea.  He discussed the 
numerous times that the perimeter was sprayed to inhibit 
growth of grass/weeds.  Lay statements from other soldiers 
who served with the veteran also specifically recalled 
spraying in the area to control grass/weeds.  

As for the DM, type II claim based on herbicide exposure, the 
first diagnosis of diabetes appears in the 1990s.  Although 
there are no service medical records to review, the veteran 
does not allege that he was treated for diabetes during 
service or within one year following service.  Therefore, the 
presumptions under 38 C.F.R. § 3.307, 3.309(a) do not apply 
in this case.  Nevertheless, the veteran's essential 
contention is that his diabetes mellitus type II is due to 
herbicide exposure during his tour of duty in Korea.  

Records from the NPRC show that the veteran served in Korea 
from May 1957 to July 1958.  The veteran is correct in that 
herbicide agents were used in the Demilitarized Zone (DMZ) in 
Korea.  The Department of Defense has advised that the 
herbicide Agent Orange was indeed used along the 
Demilitarized Zone (DMZ).  However, such use did not take 
place until 1968 to 1969.  Consequently, the veteran is not 
presumed to have been exposed to a herbicide agent in Korea 
and the presumptive provisions of service connection are not 
applicable.  38 C.F.R. §§ 3.307, 3.309(e).   In addition, 
there is no showing that the veteran's diabetes is otherwise 
related to service.  

Summary

The veteran has asserted that his bilateral hearing loss, 
tinnitus, residuals of a neck injury, exposure to herbicides, 
DDT, and asbestos, and DM, type II are related to service.  
The Board recognizes that the veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to diagnosis, cause, or etiology of the 
claimed disabilities.  See Grottveit v. Brown, 5 Vet. App. 
91. 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board notes that no VA examination was provided in 
connection with his service connection claims.  However, as 
there is no competent evidence of record showing any 
treatment for bilateral hearing loss, tinnitus, residuals of 
exposure to herbicides, DDT and asbestos, or diagnosis of 
cervical spine disability or diabetes   within 30 years in 
service, or otherwise competent evidence relating any of his 
claimed disabilities, first diagnosed many years after 
service, to service, there is no reasonable possibility 
exists that an examination would aid in substantiating the 
veteran's claims.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  

The preponderance of the evidence is against the service 
connection claims for bilateral hearing loss, tinnitus, 
residuals, neck injury, and residuals of exposure to 
herbicides, DDT, and asbestos, and diabetes mellitus, type 
II.  Thus, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

III. New and Material Evidence

The RO denied service-connection for residuals of a cold 
exposure to hands and herniated disc, lower back, in a May 
1993 determination.  The veteran was advised of his 
procedural and appellate rights that same month; however, he 
did not appeal.  

Similarly, the RO denied service connection claim for PTSD in 
an October 1995 rating decision.  The veteran was advised of 
his procedural and appellate rights that same month; however, 
he did not appeal.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West Supp. 2005); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2005).  While both RO determinations are final, if new and 
material evidence is presented or secured with respect to 
these claims, which have been disallowed, VA shall reopen the 
claims and review the former disposition of the claims.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West Supp. 2005).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a).  However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the veteran's claim to reopen was filed prior to 
August 29, 2001.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Residuals of a Cold Exposure to Hands

For the hands claim, the RO originally denied the claim in 
May 1993 on the basis that VA medical records from 1990 
failed to show any evidence of residuals of frostbite to the 
hands.  Following the May 1993 rating decision, the record 
includes numerous VA medical records dated from 1990 through 
2004, lay witness statements, service records, and statements 
and testimony from the veteran.  While all this evidence is 
new as it was not considered in the prior rating decision, 
none of the new evidence is considered "material" to the 
claim.  None of the new evidence shows a diagnosis of 
residuals from frostbite.  A February 2001 VA Rheumatology 
evaluation indicated that the veteran joints, particularly 
his hands, demonstrated osteoarthritis.  There was no 
reference to any disability associated with cold injury in 
the evaluation report, or any other medical record.  

There is also no evidence of arthritis in the hands within 
one year following separation from service.  Therefore, the 
presumption for service connection for arthritis of the hands 
is not applicable.  38 C.F.R. §§ 3.307, 3.309(a) (2005).  In 
addition, the medical evidence does not show that the 
veteran's current hand injury is related to service.  

The Board further recognizes the veteran's statements and 
testimony of cold exposure.  The law provides that, with 
respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the lay 
statements or testimony of the veteran does not serve his 
claim in a meaningful way, see Espiritu, supra, nor do they 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  As such, his testimony is not new and material 
evidence to reopen the claim.

In summary, the record demonstrates no medical evidence of 
residuals from frostbite in the hands.  No medical evidence 
has been submitted showing that the veteran's hands problems 
are otherwise related to service.  

For these reasons, the Board finds that the evidence 
submitted in support of service connection for residuals of 
frostbite of the hands since the 1993 RO decision is 
cumulative of evidence previously considered or does not bear 
directly and substantially upon the issue at hand, and in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board concludes that the 
evidence received since the May 1993 denial of service 
connection for residuals of frostbite of the hands is not new 
and material, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7104; 38 C.F.R. § 3.156(a).  

Herniated Disc, Lower Back

For the herniated disc, lower back claim, the prior denial by 
the RO was also predicated on the fact that the medical 
evidence failed to show that the veteran had a herniated 
disc.  The medical evidence did show degenerative changes to 
the lower back, but this was first shown in 1992, many years 
following service.  

Evidence received after the May 1993 rating decision included 
VA medical records through 2004; however, these records are 
not material in that they do not show that the veteran has a 
herniated disc of the lower back.  The medical records 
continue to show degenerative changes to the lower back, but 
no herniated disc.  The veteran also submitted the letter 
from the Custodian of Dr. Boyd indicating that the veteran 
received treatment for low back pain beginning in 1960 and 
continuing until 1985.  While new, this evidence does not 
show treatment for a herniated disc.  In addition, there is 
no new evidence showing that the veteran had degenerative 
changes to his lumbar spine in service or within one year 
following service.  

For these reasons, the Board finds that the evidence 
submitted in support of service connection for herniated disc 
of the low back since the 1993 RO decision is cumulative of 
evidence previously considered or does not bear directly and 
substantially upon the issue at hand, and in connection with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the evidence received 
since the 1993 denial is not new and material, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a).  

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  

Evidence considered in the October 1995 rating decision 
included a diagnosis of PTSD in VA clinical records dated in 
June 1994, September 1994, and November 1994.  However, the 
RO denied on grounds that PTSD is not found to be related to 
service based on verified stressors.  At the time of the 
October 1995 rating decision, no stressor information was 
provided by the veteran.  

Evidence received since the October 1995 rating decision 
included a response to a PTSD questionnaire, received by the 
RO in December 2001.  The veteran specifically listed six 
separate stressor incidents in the PTSD questionnaire.  This 
evidence is clearly new as it was not considered by the RO in 
the October 1995 rating decision.  In addition, the veteran's 
stressor information is also material as it directly 
addresses the deficiency from the previous denial, namely, 
that the veteran provided no stressor information.  The 
response to the PTSD questionnaire is evidence of stressors 
asserted by the veteran during service.  For purposes of a 
new and material evidence claim, the stressor information is 
presumed credible.  Justus, supra.   Moreover, the new 
stressor information is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, evidence received since the October 1995 rating 
decision is new and material, and the veteran's claim of 
entitlement to service connection for PTSD has been reopened.

Duty to Notify and Assist 

Having reopened the claim for service connection for PTSD, 
the Board must now consider whether the RO has fulfilled its 
duties to notify and assist.  As noted earlier, the RO having 
reopened the claim, notified the veteran of the information 
needed to support his service connection claim and the types 
of evidence VA would assist the veteran in obtaining in a 
July 2002 letter.  Further, the record shows that the RO has 
undertaken all possible development for this claim, and all 
known service records, VA and private medical records, and 
attempts to verify claimed stressors from CURR have been 
obtained and associated with the claims file.  The Board 
finds that, based on the circumstances described above, the 
requirements under the VCAA have been satisfied.  The claim 
having been reopened, the merits will be addressed by the 
Board in the decision that follows.

Service Connection for PTSD

Initially, the Board notes that evidence in the claims file 
continues to show a current  diagnosis of PTSD.  
Specifically, an August 2004 medical statement from his 
treating VA psychiatrist indicated that the veteran has PTSD.  
While the evidence shows a diagnosis of PTSD, the issue in 
this case is whether a diagnosis of PTSD can be attributed to 
an inservice stressor.

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, his lay testimony alone may establish the 
occurrence of the claimed in-service stressor in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed in-service stressor is consistent with the 
circumstances, conditions, or hardships of his service.  38 
C.F.R. § 3.304(f) (2005).  See Cohen v. Brown, 10 Vet. App. 
128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2005) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 2002); see also Cohen, supra; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

There is no persuasive evidence showing that the veteran 
engaged in combat with the enemy, and attempts to otherwise 
verify the claimed stressors have been unsuccessful.  With 
regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.

In his stressor statement, the veteran indicated that he was 
"sniped" at by the enemy terrorists.  Review of the 
veteran's DD Form 214 reflects that his military occupational 
specialty was as a policeman.  This document also shows that 
he served in foreign service, but they do not reflect that he 
was awarded a Purple Heart or a Combat Infantryman Badge.  
Records from NPRC also show that the veteran served in Korea, 
however, no demonstration of combat is made.  The veteran has 
also not asserted that he fired his weapon in combat.  Lay 
witness statements in support of his claim also do not 
indicate that the veteran engaged with the enemy in combat 
during service.     

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau and Cohen, supra.

The veteran claims that his current PTSD is related to events 
which took place in Korea.  Specifically, in answering his 
PTSD questionnaire, the veteran listed six separate stressor 
incidents.  First, he recalled that people started committing 
suicide and one individual was run over by a train and 
killed.  Second, another individual committed suicide by 
tying his shoestring to the trigger and his foot and then 
pulling the trigger.  Although personally witnessing suicides 
meets the criteria for stressor, the veteran was unable to 
provide the names of causalities for verification.  Third, 
the veteran discussed his patrol duties of four on and four 
off, and always getting sniped at by terrorists.  Here, 
again, without more specific dates and times of these sniping 
incidents, it is not possible to verify such events.  Fourth, 
the veteran asserted that he was stressed resulting from his 
back injury.  He recalled being disoriented and having memory 
problems after the incident.  Assuming that this incident 
could be verified, no examiner has related this incident to 
his PTSD.  In a March 2003 VA psychiatric evaluation, the 
examiner did not reference the veteran's back injury as a 
stressor.   Dr. Fagala, in his physician statements dated in 
2004 also does not reference the veteran's back injury as a 
specific stressor.  

Five, the veteran recalled when the population swelled in the 
south from one to nine million, while witnessing a great deal 
of death and poverty all the time.  Again, stressor five 
fails for the same reason as stressors one and two:  no 
specific information for verification.  Six, the veteran 
asserted stress from having memory problems, headaches, 
speech problems, and diabetes related to the exposure of 
whatever was sprayed to clear the weeds.  Here, there has 
been no demonstration that the veteran has any of these 
disabilities as a result of his service.  In fact, diabetes 
is specifically not shown to be related to service.  In 
addition, no medical opinion has indicated that exposure to 
these agents caused his PTSD.  

The Board sympathizes with the veteran's position and 
acknowledges his service. The Board also acknowledges the 
veteran's assertions regarding the hazards and incidents of 
his service. However, the Board again notes that the 
veteran's statements are not enough by themselves to verify 
the stressors.  There must be credible supporting evidence 
that the claimed stressors occurred.  The Board also 
emphasizes that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a diagnosis 
of PTSD.  A stressor must consist of an event during service.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993). 

While the veteran has described several events, there has 
been no verification of such events.  Although some medical 
personnel have diagnosed the veteran as having PTSD, 
applicable law provides that a diagnosis of PTSD must be 
based on verified stressors.  In this case, there has been no 
such verification.  The medical examiners that link his PTSD 
with service are relying solely on history of the claimed 
stressors furnished by the veteran and not any independent 
verification of those stressors.  A diagnosis of PTSD which 
is based on an examination that relied upon an unverified 
history is inadequate.  See West v. Brown, 7 Vet. App. 70, 
77-78 (1994).  In sum, the evidence does not show that the 
veteran engaged in combat, it demonstrates that all alleged 
stressors raised by the veteran have not been verified or are 
otherwise not related to his PTSD.  The veteran may always 
reopen his claim by submitting corroborating evidence that 
the stressors occurred.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).












ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for residuals of a neck 
injury is denied.

Entitlement to service connection for residuals of exposure 
to herbicides, DDT and asbestos is denied. 

Entitlement to service connection for diabetes mellitus, type 
II associated with herbicide exposure is denied. 

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for residuals of 
cold exposure to hands. 

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for herniated 
disc, lumbar spine. 

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD); to this extent, the claim is granted.   

Entitlement to service connection for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


